

	

		II

		108th CONGRESS

		2d Session

		S. 2831

		IN THE SENATE OF THE UNITED STATES

		

			__________

			Mr. Smith (for himself,

			 Mr. Bingaman, Mr. Conrad, Mr.

			 Daschle, Mr. Hatch, and

			 Mr. Thomas) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 and the

		  Employee Retirement Income Security Act of 1974 to clarify that federally

		  recognized Indian tribal governments are to be regulated under the same

		  government employer rules and procedures that apply to Federal, State, and

		  other local government employers with regard to the establishment and

		  maintenance of employee benefit plans.

	

	

		1.Short titleThis Act may be cited as the

			 Governmental Pension Plan Equalization

			 Act of 2004.

		

			2.

			Clarification of governmental plan

			 definitions

			

				(a)

				Amendment to Internal Revenue Code of 1986

				Section 414(d) of the Internal Revenue Code of 1986 (definition

			 of governmental plan) is amended by adding at the end thereof the following new

			 sentence: The term governmental plan also includes a plan

			 established or maintained for its employees by an Indian tribal government (as

			 defined in section 7701(a)(40)), a subdivision of an Indian tribal government

			 (determined in accordance with section 7871(d)), an agency or instrumentality

			 of an Indian tribal government or a subdivision thereof, or an entity

			 established under tribal, Federal, or State law which is wholly owned or

			 controlled by any of the foregoing..

			

				(b)

				Amendment to Employee

			 Retirement Income Security Act of 1974

				Section 3(32) of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1002(32)) is

			 amended by adding at the end the following new sentence: The term

			 governmental plan also includes a plan established or maintained

			 for its employees by an Indian tribal government (as defined in section

			 7701(a)(40) of the Internal Revenue Code of 1986), a subdivision of an Indian

			 tribal government (determined in accordance with section 7871(d) of such Code),

			 an agency or instrumentality of an Indian tribal government or subdivision

			 thereof, or an entity established under tribal, Federal, or State law which is

			 wholly owned or controlled by any of the foregoing..

			

			3.

			Extension to all governmental plans of current moratorium on

			 application of certain nondiscrimination rules applicable to State and local

			 plans

			

				(a)

				In general

				

					(1)

					Subparagraph (G) of section 401(a)(5) and subparagraph (H) of

			 section 401(a)(26) of the Internal Revenue Code of 1986 are each amended by

			 striking section 414(d)) and all that follows and inserting

			 section 414(d))..

				

					(2)

					Subparagraph (G) of section 401(k)(3) of such Code and paragraph

			 (2) of section 1505(d) of the Taxpayer Relief Act of 1997 are each amended by

			 striking maintained by a State or local government or political

			 subdivision thereof (or agency or instrumentality thereof).

				

				(b)

				Conforming amendments

				

					(1)

					The heading for section 401(a)(5)(G) of such Code is amended to

			 read as follows:

					

						

							(G)

							Governmental plans

						.

				

					(2)

					The heading for section 401(a)(26)(H) of such Code is amended to

			 read as follows:

					

						

							(H)

							Exception for governmental plans

						.

				

					(3)

					Section 401(k)(3)(G) of such Code is amended by inserting

			 Governmental plan.— after

			 (G).

				

			4.

			Clarification that tribal governments are subject to the same

			 defined benefit plan rules and regulations applied to State and other local

			 governments, their police and firefighters

			

				(a)

				Amendments to Internal Revenue Code of 1986

				

					(1)

					Police and firefighters

					Subparagraph (H) section 415(b)(2) of the Internal Revenue Code

			 of 1986 (defining participant) is amended—

					

						(A)

						in clause (i) by inserting , Indian tribal government (as

			 defined in section 7701(a)(40)), after State, and

					

						(B)

						in clause (ii)(I) by inserting , Indian tribal

			 government, after State both places it appears.

					

					(2)

					State and local government plans

					

						(A)

						In general

						Subparagraph (A) of section 415(b)(10) of such Code (relating to

			 limitation to equal accrued benefit) is amended by inserting , Indian

			 tribal government (as defined in section 7701(a)(40)), after

			 State.

					

						(B)

						Conforming amendment

						The heading for section 415(b)(10) of such Code is amended to

			 read as follows:

						

							

								(10)

								Special rule for State, Indian tribal, and local government

				plans

							.

					

					(3)

					Government pick up contributions

					Paragraph (2) of section 414(h) of such Code (relating to

			 designation by units of government) is amended by inserting , Indian

			 tribal government (as defined in section 7701(a)(40)), after

			 State.

				

				(b)

				Amendments to Employee

			 Retirement Income Security Act of 1974

				Section 4021(b)of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1321(b)) is

			 amended—

				

					(1)

					in paragraph (12), by striking or at the

			 end;

				

					(2)

					in paragraph (13), by striking plan. and inserting

			 plan; or; and

				

					(3)

					by adding at the end the following new paragraph:

					

						

							(14)

							established and maintained for its employees by an Indian

				tribal government (as defined in section 7701(a)(40) of the Internal Revenue

				Code of 1986), a subdivision of an Indian tribal government (determined in

				accordance with section 7871(d) of such Code), an agency or instrumentality of

				an Indian tribal government or subdivision thereof, or an entity established

				under tribal, Federal, or State law which is wholly owned or controlled by any

				of the foregoing.

						.

				5.Effective

			 dateThe amendments made by

			 this Act shall apply to years beginning before, on, or after the date of the

			 enactment of this Act.

		

